Lathrop, J.
The principal question in this case is whether the lot of land sought to be recovered from the tenant was fraudulently conveyed to her by her husband through a third person, on May 24, 1895, with intent to defeat, delay or defraud his creditors. The jury found for the tenant, and the case is before us on one exception to the admission of evidence, and on exceptions to the refusal to give certain rulings requested.
1. The exception to the exclusion of evidence may be briefly disposed of. The tenant’s husband, Edwin B. Rogers, was asked by the demandant this question: “ How much were you indebted in 1898 at the time of your examination as a poor debtor ? ” On objection being made, the demandant stated that his offer was to show that Mr. Rogers had no debts in 1898, at the time of his examination, other than the claim of the Traders National Bank. The fact sought to be proved seems to us to have no legitimate bearing upon the question in issue; and the exception must be overruled.
2. The first ruling requested was rightly refused. It could not be said that upon all the evidence in the case the demandant was entitled to a verdict, as matter of law. There was evidence in the case that at the time of the conveyance the grantor had other property several times the amount of the claim of the demandant’s predecessor in title, and that his other indebtedness was small; that some of his property, worth several thousand dollars, stood in his name by deeds duly recorded; that the conveyance was made in pursuance of a promise to his wife, given before the commencement of the original suit, at which time the land in controversy stood in his name and could have been attached here, but the bank which the demandant represents elected to sue in Kansas, and to attach his real estate there.
In Cook v. Holbrook, 146 Mass. 66, where a conveyance, made *196by a father to a trustee for the benefit of the grantor’s children, was sought to be set aside, by pre-existing creditors, on the ground of fraud, the case came before this court on an exception to the refusal of the court below to rule that “fraud, in a voluntary conveyance, such as this is shown to be, so far as concerns existing debts, is an inference of law.’’ This court overruled the exceptions, and it was said by Chief Justice Morton: “But the law is well settled in this Commonwealth that a conveyance made on the meritorious consideration of blood, or affection to a child, or a settlement to a wife, is not, as matter of law, fraudulent and void as to existing creditors. Whether it is so or not depends upon all the circumstances of the transaction. If made when a person is deeply indebted, it furnishes prima facie evidence of fraud; but this may be rebutted or controlled, and the question of fraud is not one óf law, but of fact for the jury.” See also Winchester v. Charter, 12 Allen, 606; Clark v. McMahon, 170 Mass. 91; Jaquith v. Massachusetts Baptist Convention, 172 Mass. 439, 446.
3. The second ruling requested was rightly refused. The court could not properly give this ruling as matter of law. A debtor who conceals his property fraudulently may be regarded as insolvent, though his property may consist of money in his pocket, and may be sufficient to pay all his debts. Bartholomew v. McKinstry, 6 Allen, 567, 569. Blake v. Sawin, 10 Allen, 340. But this is very far from saying that a man cannot when sued convey land to his wife, if he has at that time property much more than sufficient to pay his debts. Nor are we aware of any case that holds that he is obliged to go to his creditor and tell him just what bonds and securities he has. Whether there was any fraudulent concealment was a question for the jury. Stratton v. Edwards, 174 Mass. 374, 377.
4. What we have already said shows that the third request was properly refused.
5. We are also of opinion that the court was not bound to give the fourth request. There was no question whether the demandant had made out a prima facie case or not at any stage of the trial, until the close of all the evidence on both sides;There was therefore no occasion to determine whether the demandant could rest, on producing certain evidence, and call upon *197the tenant to go into her defence, and then allow the demandant to introduce evidence in rebuttal. The fact that the demandant had made out a case sufficient to entitle him to go to the jury was not in dispute; but this fact did not change the burden of proof. Gibson v. International Trust Co. 177 Mass. 100, 103. To have given an instruction on this point at this stage of the case might well have misled the jury.
Moreover, the grantor in this case was not deeply indebted when the conveyance to the tenant was made, and so the case does not fall within Cook v. Holbrook, 146 Mass. 66, from which we have already quoted.
There are other grounds upon which it might be held that the judge was right in refusing to give the instruction requested. It is enough to say, in addition to what has already been said, that the judge was not bound to pick out particular facts and instruct the jury as to their effect. The case was for the jury on all the evidence.

Exceptions overruled.